   8:20-cr-00077-RFR-SMB Doc # 24 Filed: 08/03/20 Page 1 of 2 - Page ID # 77




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:20CR77

        vs.
                                                                      ORDER
KEVIN AYTCH,

                       Defendant.


       This matter is before the court on the motion of Assistant Federal Public Julie B. Hansen
and the Office of the Federal Public Defender to withdraw as counsel for the defendant, Kevin
Aytch. (Filing No. 17), Defendant’s Pro Se Motion for Appointment of New Counsel, (Filing No.
19) and Defendant’s Pro Se Motion to Extend Motions Deadline, (Filing No. 21.) A hearing was
held on these motions on July 28, 2020 before the undersigned magistrate judge The defendant
was present with his attorney, Julie B. Hansen. The Government was represented by John J.
Schoettler.
        After a hearing on the motions, the court granted Julie B. Hansen and the Office of the
Federal Public Defender’s Motion to Withdraw (Filing No. 17), Defendant’s Pro Se Motion for
Appointment of New Counsel (Filing No. 19) and Defendant’s Pro-Se Motion to Extend Motions
Deadlines, (Filing No. 21).
       Beau G. Finley, 209 South 19th Street, Suite 500, Omaha, NE 68102, (402) 345-1153, is
appointed to represent Kevin Aytch for the balance of these proceedings pursuant to the Criminal
Justice Act. Julie B. Hansen shall forthwith provide Beau G. Finley with the discovery materials
provided the defendant by the government and such other materials obtained by Julie B. Hansen
which are material to Kevin Aytch’s defense.
       Defendant's Motion to Extend Pretrial Motions [21] is granted. Pretrial motions shall be
filed on or before September 2, 2020.
       The ends of justice have been served by granting such motion and outweigh the interests
of the public and the defendant in a speedy trial. The additional time arising as a result of the
granting of the motion, i.e., the time between July 28, 2020 and September 2, 2020, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial Act
   8:20-cr-00077-RFR-SMB Doc # 24 Filed: 08/03/20 Page 2 of 2 - Page ID # 78




for the reasons stated on the record and defendant's new counsel requires additional time to
adequately prepare the case, taking into consideration due diligence of counsel, and the novelty
and complexity of this case. The failure to grant additional time might result in a miscarriage of
justice. 18 U.S.C. § 3161(h)(7)(A) & (B).
       The clerk shall provide a copy of this order to Beau G. Finley and the defendant.
       IT IS SO ORDERED.

       Dated this 3rd day of August, 2020.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
